20-30960-hcm Doc#17 Filed 10/30/20 Entered 10/30/20 08:07:58 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.



  Signed October 30, 2020.

                                                                   __________________________________
                                                                          H. CHRISTOPHER MOTT
                                                                   UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                            EL PASO DIVISION
   IN RE:                                                   §
                                                            §     CASE NO. 20-30960-HCM
   JOHN D. GABRIEL                                          §
         DEBTOR(S)                                          §     CHAPTER 13
                                                            §
                                  AGREED ORDER ON OBJECTION TO PLAN
                                   (THIS ORDER RESOLVES DOCKET # 13)
            Harley-Davidson Credit Corp (hereinafter referred to as "HDCC"), who is the current holder of Promissory

  Note and Consumer Security Agreement which is secured by a 2019 HARLEY-DAVIDSON FLTRU ROAD GLIDE

  ULT, VIN: 1HD1KGF38KB613739 (the "Collateral"), and Debtor(s), by and through their undersigned counsel, have

  agreed to the following with respect to the Objection to Confirmation of Chapter 13 Plan filed by HDCC.

            IT IS THEREFORE ORDERED THAT:

            1.      This agreed order shall provide for the treatment and payment of Harley-Davidson Credit Corp's

  claim #7 filed in the amount of $27,573.59; and the claim shall be paid together with 5.5% interest as filed under the

  Debtor(s) confirmed plan.




  AGREED ORDER ON                                           2                                      AO_OTPTXElPaso
  OBJECTION TO PLAN                                                                                    3907-N-6452
20-30960-hcm Doc#17 Filed 10/30/20 Entered 10/30/20 08:07:58 Main Document Pg 2 of 2


              2.    This order shall be binding on both the debtor(s) and the creditor for the purposes of confirmation

  of a chapter plan in this case; the terms of this order shall govern and shall be incorporated into the order confirming

  the plan.

                                                            ###

  AGREED TO AND APPROVED BY:

  _/s/Edgar Borrego________________________                   _/s/Chandra D. Pryor_______________
  Edgar J. Borrego / TXBN _________________                   Michael J. Burns / TXBN 24054447
  Tanzy & Borrego Law Offices                                 Chandra D. Pryor / CABN 320903
  2610 Montana Ave.                                           Bonial & Associates, P.C.
  El Paso, TX 79903                                           Attorneys and Counselors
  (915) 566-4300                                              14841 Dallas Parkway, Suite 425
  Attorney for Debtors                                        Dallas, Texas 75254
                                                              (972) 643-6600 / (972) 643-6698 (Telecopier)
                                                              E-mail: BkcyAttorneys@BonialPC.com
                                                              Attorney for Harley-Davidson Credit Corp

   /s/Lucy Zavala
  Lucy Zavala /
  Stuart C. Cox /
  1760 N. Lee Trevino Dr.
  El Paso, Texas 79936
  Staff Attorney
  Chapter 13 Trustee




  AGREED ORDER ON                                            2                                       AO_OTPTXElPaso
  OBJECTION TO PLAN                                                                                      3907-N-6452
